DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, in the reply filed on 1/5/2021 is acknowledged.  The traversal is on the grounds that Group I and Group II are obvious variants of each other.  This is not found persuasive because Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product of Group I can be made by another and materially different process than the method of Group II. For example, the foam material of Group I can be produced by a method which does not require extrusion, such as by injection molding, compression molding, or expanding the molding material on a continuous moving surface. The foam material of Group I may also be produced using a method which does not required vacuum drying at 140ºC for 12 hours, but instead is dried using an oven for a greater amount of time. Thus, the Restriction adequately sets forth how and why the product of Group I can be made by another and materially different process than the method of Group II, and Restriction is proper. 
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/5/2021, the traversal of which is not persuasive for the reasons discussed in this action above. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 is objected to because the claim is directed to a ‘recycled PET material’ but the material does not recite any recycled material. However, the specification makes it clear that the PET is the recycled material. Therefore, claim 1 is objected to because the PET is not recited as “recycled PET”.  It is suggested that Applicants include “recycled” before “PET” in line 2 of the claim. Additionally, claim 1 recites “and the total of each component is 100% by weight.” This appears to be a clear typographical error, as each component cannot be present in an amount of 100% by weight. The claim should be corrected to state that “the total of all the above components in the foam material is 100% by weight.” 
Additionally, it is noted that any amendments to claim 1 should also be reflected in dependent claims to avoid antecedent basis issues.
Appropriate correction is required and is respectfully requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A recycled PET foam material, comprising…and the total of each component is 100% by weight.” As discussed above, “and the total of each component is 100% by weight” appears to mean that “the total of all of the above components is 100% by weight of the foam material.” However, such a recitation renders the claim indefinite. If the recited components are 100% by weight of the PET foam material, it is unclear how the material is a foam. The claims do not recite the presence of a foaming agent, which is described in the instant specification in each of the examples and page 3, lines 28-29. The specification does not clarify how a foam material is formed in the absence of a blowing agent, the absence of a blowing agent of which is indicated for instant claim 1 which recites that the total of the recited components, none of which is a blowing or foaming agent, is 100% by weight. Additionally, the claim recites that the PET foam material comprises the recited components and then further indicates that the total of the recited components 1) through 5) adds up to 100% by weight. It is therefore if unrecited components can be present, as indicated by the transitional phrase “comprising,” or if the claim is closed to only materials 1) through 5), as the claim also recites the total of these materials is 100wt%, meaning no other unrecited materials can be present. If no other materials can be present, and none of the recited components is a foaming or blowing agent or compound, it is unclear how the material is a foam material. It is unclear as to what the weight percents recited in the claim are in relation. Therefore, claim 1, and all claims dependent thereon (2-8), are indefinite. 
Claim 3 recites “wherein the chain extender is a tetracarboxylic acid, a polycarboxylic acid aromatic hydrocarbon, or a dianhydride and polyepoxide of a fatty acid.” The claim is indefinite because it is unclear what is meant by a polycarboxylic acid aromatic hydrocarbon. A hydrocarbon by definition contains not heteroatom, and yet a polyacarboxylic must contain a heteroatom. Additionally, it is unclear if all of a tetracarboxylic acid, a polycarboxylic acid aromatic hydrocarbon, or a dianhydride and polyepoxide of a fatty acid must be present, given that the claim recites “the chain extender is a tetracarboxylic acid, a polycarboxylic acid aromatic hydrocarbon, or a dianhydride and polyepoxide of a fatty acid.” It is unclear if, when the chain extender is a dianyhydride, if a polyepoxide of a fatty acid must also be present, given the “or” before “a dianhydride” and the “and” before “polyepoxide of a fatty acid.” Possible suggestions to clarify claim 3 are “wherein the chain extender is selected from the group consisting of a tetracarboxylic acid, a polycarboxylic acid, an aromatic hydrocarbon, a dianhydride, and a polyepoxide of a fatty acid.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki et al. (US 6,841,106) and further in view of Liu et al. (CN 105131538). Because CN 105131538 is in Chinese, the machine-translated English equivalent is cited below and is attached.
Fujimaki et al. teaches a foamed article formed by mixing 100 parts by weight of a linear saturated polyester and 0.1 to 10 parts by weight of a coupling agent, whereby a polyester resin is formed, and foaming the polyester resin using a foaming agent (abstract). Polyethylene terephthalate (PET) is the most preferred linear saturated polyester for use in the invention of Fujimaki et al. (column 5, lines 33-35). The linear saturated polyester has an intrinsic viscosity of 0.50 to 0.90 dl/g (column 3, lines 36-39). The linear saturated polyester is a recycled product of a recovered polyethylene terephthalate-based aromatic polyester molded product, meaning the foam produced in Fujimaki et al. is a recycled PET foam material. See column 3, lines 40-44. Examples of the coupling agent include glycerin diglycidyl ether (column 6, line 13). This meets the chain extender of the instant claims, particularly instant claim 4, because an identical material is being utilized in the formation of an identical product, i.e. branched PET for use in making a PET foam material. 
The polyester resin composition of Fujimaki et al. may further include a filler such as talc or calcium carbonate (see column 8, lines 50-51), a stabilizer (column 8, line 55) including heat stabilizers (column 8, lines 63-65); and an antioxidant (column 8, line 56). Talc and calcium carbonate meet the nucleating agent of the instant claims. Heat stabilizes of Fujimaki et al. include phosphorus containing compounds. See column 8, lines 63-65. 
The amount of polyester, which include a recycled polyester having an intrinsic viscosity of 0.5 to 0.9 dl/g as discussed above, in the polyester resin composition of Fujimaki et al., which is foamed, is about 86.9 to about 99.9wt%. The amount of coupling agent, which corresponds to the instantly claimed chain extender as an identical material, glycerin diglycidyl ether, which is used as the chain extender of the instant claims is used as the coupling agent of Fujimaki et al., is about 0.1 wt% to about 9wt%. These amounts significantly overlap the ranges for PET and chain extender of instant claim 1. 
In Examples 4-5, 0.5 parts by weight talc having a diameter of about 2µm is used to produce the recycled PET foam of Fujimaki et al. This is an amount of about 0.5wt%, which meets instant claim 1. 
The PET used in Fujimaki et al. has an identical intrinsic viscosity as required by instant claim 2. Particularly, see the examples of PET used in Fujimaki et al. This PET appears to be identical to that as the PET of the instant claims. One of ordinary skill in the art would readily expect the PET of Fujimaki et al. to necessarily have the same properties as the PET of the instant claims, given that the materials appear to be identical, as evidenced by their identical intrinsic viscosity. This includes the relative density and melting point recited in claim 2. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Fujimaki does not expressly recite the amount of antioxidant or heat stabilizer to utilize in the composition disclosed therein. 
However, Liu et al. teach polyethylene terephthalate foam products (¶2) produced using recycled PET. The composition used to produce the foams of Liu et al. comprises 985 to 995 parts PET, 1 to 9 parts chain extender, 1 to 3 parts antioxidant, and 1 to 3 parts of heat stabilizer. See ¶10. This is an amount of antioxidant of about 0.1 to 0.3wt% and an amount of heat stabilizer in a range of about 0.1 to about 0.3wt%. These amounts fall within the range of instant claim 1. Examples of the antioxidant include triphenyl phosphite and antioxidant 168. See ¶41. 
Both Fujimaki and Liu relate to the field of polyethylene terephthalate (PET) foams comprising recycled PET, wherein the foams are used in heat insulation, food packaging, building materials, and automobile applications. See ¶4 of Liu et al. and column 19, line 63 - column 20, line 2 of Fujimaki et al. While Fujimaki teaches an antioxidant and heat stabilizer are included in the foam compositions and foams of the invention, Fujimaki et al. does not expressly recite the amount of these materials to utilize. One of ordinary skill in the art would be motivated to look to Liu, which is from the same field as Fujimaki, the field being polyethylene terephthalate (PET) foams comprising recycled PET, wherein the foams are used in heat insulation, food packaging, building materials, and automobile applications, to determine the proper amounts of antioxidant and heat stabilizer to add, which are amounts which meet the instant claims. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki et al. (US 6,841,106) and further in view of Liu et al. (CN 105131538) as evidenced by the data sheet for Antioxidant 168 from Chemical Book (2021), which is attached.
Fuijmaki in view of Liu teach the polyethylene terephthalate recycled foam as applied in the rejection above, the rejection of which is incorporated herein by reference. Fujimaki teaches that examples of heat stabilizer include triphenyl phosphite (column 8, lines 63-64. Fujimaki does not expressly recite that the antioxidant includes a material recited in instant claim 5. 
However, Liu et al. teach polyethylene terephthalate foam products (¶2) produced using recycled PET. The foam products comprise an antioxidant, with expressly named examples being antioxidant 168 and triphenyl phosphite. As evidenced by the data sheet from Chemical Book, antioxidant 168 is phenyl tris(2,4-di-tert-butyl)phosphite. In view of Liu’s recognition that phenyl tris(2,4-di-tert-butyl)phosphite (antioxidant 168) and triphenyl phosphite are equivalent and interchangeable as antioxidants for recycled PET foams, it would have been obvious to one of ordinary skill in the art to substitute the triphenyl phosphite of Fujimaki with phenyl tris(2,4-di-tert-butyl)phosphite (antioxidant 168) and thereby arrive at the present invention. Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable. See In re Ruff 118 USPQ 343 (CCPA 1958).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766